Citation Nr: 1128720	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  06-00 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from January 1973 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This case was brought before the Board in March 2008, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a VA medical opinion.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDING OF FACT

The competent evidence of record indicates the Veteran is currently diagnosed with PTSD due to an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred as a result of the Veteran's active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran asserts that he currently suffers from PTSD as a result of an in-service personal assault in which he was yelled at and slammed into a wall by a Drill Sergeant approximately twenty times.  Personnel records indicate the Veteran entered service "extremely afraid of people in authority, drill sergeants in particular."  See February 1973 Memorandum.  Records also indicate the Veteran had not lost this fear, and had even been taken to the emergency room because of his nerves and had several violent outbreaks while in the unit.  Id.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  In this case, the Veteran contends that his noncombat-related stressor caused his PTSD.  As the Veteran's claimed stressor does not involve being engaged in combat with the enemy, his lay testimony alone is not enough to establish the occurrence of the alleged stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  To that end, the record must contain service records or other corroborative evidence that substantiates or verifies his testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Since the Veteran's claimed stressor alleges personal trauma, the Board notes that in Patton v. West, 12 Vet. App. 272, 278 (1999), the United States Court of Appeals for Veterans Claims ("Court") specified that there are special evidentiary procedures for PTSD claims based on personal assault.  VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence.  Id.

Further, with respect to a claim of entitlement to service connection for PTSD based on an alleged personal assault, 38 C.F.R. § 3.304(f) (3) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f) (3).

As noted above, service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  In the instant case, a March 2005 private mental health evaluation found the Veteran met the criteria for a diagnosis of PTSD and that "there is more than enough evidence" to support a finding that the Veteran's PTSD was caused by the in-service assault described by the Veteran.  The remaining question, therefore, is whether there is credible evidence the claimed in-service stressor occurred.

An initial review of the Veteran's claims folder, to include service records, offers no overt evidence supporting the Veteran's asserted in-service stressor.  In this regard, the Board notes that there is no record the Veteran reported the claimed incident to his superiors at the time, nor is there any official record of the incident occurring.  However, VA regulations provide that if a PTSD claim is based on in-service personal assault evidence from sources other than the Veteran's service records may corroborate the account of the stressor incident.  In this regard, the Board observes that a VA opinion was sought to determine whether it is at least as likely as not that the alleged assault occurred.  See March 2008 Board remand.  

Considering the June 2010 VA opinion, the Board acknowledges that the VA psychologist concluded that a determination cannot be made without resorting to speculation or, in the alternative, that it is less likely as not that the alleged assault occurred, based on the standard "if it isn't written down it didn't happen."  However, in discussing of the evidence of record, the VA psychologist noted that "just because no assault was acknowledged by commanding officers and was not specifically reported by [the Veteran] does [not] fully prove that the alleged assault did not occur.  With a history of head injury and his apparent high level of arousal, [the Veteran] may have been at increased risk for having conflict with coworkers or commanding officers so a conflict or assault may have occurred."  

In light of the evidence discussed above, the Board finds the evidence to be in genuine equipoise as to whether the alleged in-service assault described by the Veteran occurred.  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court found that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Further, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.

Accordingly, resolving all doubt in favor of the Veteran, the Board concludes that the evidence supports a finding that the Veteran's in-service stressor occurred.  Therefore, as the March 2005 private psychological evaluation diagnoses the Veteran with PTSD due to this in-service stressor, the Board finds that service connection for PTSD is warranted.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


